Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 6/11/2021 is considered and entered into record. Claims 1-10 are currently pending. 
3.		Claims 1-10, drawn to a method of vaccination against alpha synuclein self-antigen in a human patient, are being considered for examination in the instant application. 

Withdrawn Objections/Rejections
4.		Upon consideration of appropriate amendment to specification, correcting the acronym for proprotein convertase subtilisin/kexin type 9 as PCSK9, the objection to the specification is withdrawn.

Rejections maintained
Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.		Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anderson (P Medscape, pages 1-4, 8/1/2014) and Dolhun R, (Med Commun – MJFF Parkinson Res, pages 1-32, 12/15/14), in view of Mandler et al WO 2009/103105, 8/27/2009 (IDS), and in further view of Siegrist C. (Section 1: Vaccine Immunol, pages 1-26, 2008) (see attached . The rejection is maintained for reasons of record in the Office Action dated 11 February 2021.
7.		The claims are directed to a method of vaccination against a self-antigen in a human patient, comprising administering a dose comprising an effective amount of a self-antigen to elicit a primary immune response; subjecting the patient to a boost administration of said antigen, at a dose of at least 200% higher than that used for primary immune response, wherein: the self-antigen is alpha synuclein antigen, and the boost administration is at least 6 months after the administration for primary immune response (claims 1, 2); the self-antigen is a mimotope (claim 3); the amount of self-antigen for boost administration is at least 20 µg (claim 4), and at least 50 µg (claim 5); the boost administration is at least 12 months after the administration for primary immune response (claim 6); the administration of the self-antigen is subcutaneous, intradermal or intramuscular (claim 7), and is with an adjuvant (claim 8); the self-antigen is a polypeptide comprising 7 to 30 amino acids and is coupled to a pharmaceutically acceptable carrier (claim 9).
8.		Anderson teaches a clinical trial by AFFiRiS, comprising subcutaneous injections of a vaccine (PD01A) targeting alpha synuclein in PD patients (page 2, para 1, 3), wherein the patients received 4 monthly injections of 15 µg or 75 µg of the vaccine, which induced the generation of antibodies, i.e. “developed a specific immune response” (or primary immune response) (page 3, para 1, 5). Anderson proposes a plan for a follow-up study after a “booster shot of the low- and high-dose vaccine” (page 3, para 12). Even though the reference does not state the booster shot protocol, absent any evidence to the contrary the statement is broadly construed to suggest one of the three possibilities - a booster shot of: i) either the same dose of vaccine; ii) a lower dose of vaccine; or iii) a higher dose of vaccine; wherein the booster shot dose is compared to the first immunization dosing. The statement therefore, suggests an option of a higher booster dose (75 µg) that is 500% (at least 200%) higher than the initial dose of 15 as recited in claims 1-2, 4-5, 7). The reference does not teach that the alpha synuclein antigen is a mimotope and is a polypeptide comprising 7 to 30 amino acids (as recited in instant claim 9). However, this is inherent to PD01A as noted in the instant specification which teaches that AFFITOPE® (i.e. mimotope, see page 10, para 2) PD01A mimics the C-terminal region comprising 8 amino acids – DMPVDPDN (Example 1, para spanning pages 14, 15) (as recited in claim 3). Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Because the vaccine is administered to patients with PD in a clinical trial, the patients would obviously be humans.
9.		Dolhun teaches immunotherapies to remove aggregated alpha synuclein (page 29, col 2) in the AFFiRiS AG trial using the alpha-synuclein vaccine AFFITOPE PD01A. Dolhun also teaches that a “follow-up booster study” comprising “one administration of two different doses of a “booster” immunization”, resulted in less requirement for dopaminergic PD medication and stable UPDRS III clinical scores in the subjects (page 30 of the article, Active Immunotherapy).
10.		Anderson or Dolhun does not teach that the antigen is administered with an adjuvant, or that the antigen is coupled to a pharmaceutically acceptable carrier.
11.		Mandler et al teach mimotopes detecting the peptide epitope DMPVDPDN for treating synucleopathies (Abstract). The reference teaches the identification of mimotopes derived from human alpha synuclein comprising the sequence of DMPVDPDN (page 16, para 3), which is coupled to Freund’s adjuvant for immunization (Example 1). The reference also teaches that vaccines comprising the mimotope of the invention coupled to a pharmaceutically acceptable carrier can be administered subcutaneously, intradermally or intramuscularly (page 12, para 3; page 13, para 3). (instant claims 7-9).
12.  		Anderson, Dolhun or Mandler et al do not explicitly state that the boost administration is at least 200% higher than the dose used for primary immune response (even though Anderson 
13.		Siegrist teaches that a higher antigen content at the time of boosting (higher dose of booster) results in stronger immune response and increased antibody titer. The reference provides the example of children immunized initially with 1-3 µg of the pertussis vaccine and boosted with 20-50 µg of the vaccine resulted in higher antibody responses. The reference further teaches that a 4 to 6 month window between priming and boosting is required for booster response, as closely spaced vaccine doses are not beneficial for a booster response (page 27, col 2, para 2; Table 2.7).
14.		Landry teaches the immune response after hepatitis A vaccine administration. The reference teaches that administration of the booster dose at > 24 or 6-12 months after the primary dosing of the vaccine, dramatically resulted in an increase of the antibody titer (Abstract).
15.		Even though the combined teachings of the references provide sufficient guidance and suggestion to administer higher booster doses of the vaccine that is at least 200% higher than the initial response dose, and is at least 6 or 12 months after the primary immune response, the references do not teach the amount and time of booster dosing with respect to alpha-synuclein. 
16.		However, the differences between the claimed process and that of the prior art appears to be one of optimization of vaccination. Generally, differences in concentration or dosing intervals will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill or a practicing physician before the effective filing date of the claimed invention to have optimized the process of 
17.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the vaccination of PD patients with an alpha synuclein antigen at 15 µg or 75 µg for primary immunization followed by booster injection of the vaccine that is at least 200% higher than that used for primary immunization, in view of the teachings of Anderson, Dolhun and Mandler et al, wherein the spacing between the primary and boost administration is at least 6 or 12 months or more, in view of the combined teachings of Siegrist and Landry. The person of ordinary skill would have been motivated to do booster administration for alpha-synuclein vaccine at a higher dose, as a higher antigen content at the time of boosting results in stronger immune response, increased antibody titer and improved clinical outcome in PD patients (Anderson, Dolhun, Siegrist). The person of ordinary skill would have been motivated to have an interval of at least 6 or 12 months or more, between priming and boosting, as closely spaced vaccine doses are not beneficial for a booster response (Siegrist, Landry). The person of ordinary skill would have expected success because alpha synuclein vaccines were known, and effective vaccination regimen using the same was being explored in PD clinical trials, before the effective filing date of the instant invention. 
18.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

19.		Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anderson (2014), Dolhun R, (2014), Mandler et al (2009), in view of Siegrist C. (2008), and Landry et al (2001), and in further view of Morera et al (Vaccine 30: 368-377, 2012) (IDS). The rejection is maintained for reasons of record in the Office Action dated 11 February 2021.

21.		Anderson, Dolhun, Mandler et al, Siegrist, or Landry do not teach or suggest repeated booster administration of self-antigens.
22.		Morera et al teach a VEGF based therapeutic cancer vaccine, wherein the antigen is mixed with an adjuvant at the time of administration, and wherein higher antigen doses were important to maintain a positive antibody titer, after stopping of immunization. The reference teaches an induction phase and monthly boosters (repeated) by subcutaneous administration (page 369, col 1, Section 2.2, para 2; page 375, col 2, para 3), and further teach that boosters help in a maximum blocking activity of the VEGF antibody (Abstract). The reference also teaches that the VEGF antigen being a self-molecule (or self-antigen), the “immune response will be physiologically controlled and its maintenance depends on chronic vaccination” (page 375, col 1, para 4).
23.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaccination of PD patients using an alpha synuclein antigen at 15 µg or 75 µg for primary immunization followed by a higher dose of  booster injection of the vaccine after at least 6 or 12 months, in view of the combined teachings of Anderson, Dolhun, Mandler et al, Siegrist and Landry, by including repeated administrations of the self-antigen in view of the teachings of Morera et al. The person of ordinary skill would have been motivated to use repeated administration of self-antigen, as the immune response will be physiologically controlled and its maintenance would depend on chronic vaccination (or repeated booster dosing) (Morera et al). The person of ordinary skill would have expected success because alpha synuclein vaccines were known, and effective vaccination regimen using the same was being explored in PD clinical trials, before the effective filing date of the instant invention.


25.		Claims 1-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anderson (2014), Dolhun R, (2014), Mandler et al (2009), in view of Siegrist C. (2008), and Landry et al (2001), and in further view of Mandler et al (Acta Neuropath 127: 861-879, 2014) (IDS) (referred to as Mandler II in the following rejection). The rejection is maintained for reasons of record in the Office Action dated 11 February 2021.
26.		The teachings of Anderson, Dolhun, Mandler et al, Siegrist, and Landry are set forth above. 
27.		Anderson, Dolhun, Mandler et al, Siegrist, or Landry do not teach or suggest repeated booster administration of alpha synuclein self-antigen.
28.		Mandler II teach the use of short peptides (AFFITOPEs) of 8 amino acids, which are derived from the C-terminal 110-130 of alpha synuclein for active vaccination in transgenic mouse models of Parkinson’s disease and Dementia with Lewy bodies (abstract; page 862, col 1, para 3; page 865, col 1, para 2). The reference teaches that immunization of transgenic mice with AFFITOPEs in combination with a carrier and adjuvant produced an immune response (page 864, col 2, para 1), and animals receiving repeated vaccinations displayed high antibody titers in plasma and CSF (Fig 5a; page 867, col 2, para 1).
29.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaccination of PD patients using an alpha synuclein antigen at 15 µg or 75 µg for primary immunization followed by a higher dose of  booster injection of the vaccine after at least 6 or 12 months, in view of the combined teachings of Anderson, Dolhun, Mandler et al, Siegrist and Landry, by including repeated administrations 
30.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
31.		Applicant argues that the combined teachings of the references do not provide sufficient guidance to the claimed invention as allegedly stated. Applicant primarily argues the teachings of Siegrist reference. Pointing to page 27, column 2, para 2 of the reference, Applicant asserts that the teaching - “a higher antigen content [at the time of boosting] raises stronger booster responses….” is based on citations 81 and 82 (correction - 132, 133) (Blum et al and Huebner et al), which teach glycoconjugate and polysaccharide (PS) vaccines. Applicant alleges that neither Siegrist, nor Blum or Huebner teach “boost immunization with the same vaccine as in the priming vaccination” as in instant claims. Elaborating on the pneumococcal vaccines of Blum and Huebner, Applicant asserts that the “vaccine types are different in their formulations (conjugated vs non-conjugated) and isotype composition”. Applicant concludes that Siegrist or cross-references Blum/Huebner teach boost immunization with different vaccines, or use a different vaccine formulation for boosting immunization. Applicant states that withdrawal of the rejections would therefore, be appropriate.
32.		Applicant’s arguments are fully considered, however, are not found to be persuasive. As stated in the last Office Action and reiterated above, Siegrist et al teach that a higher antigen content at the time of boosting produces a stronger immune response and antibody titer, which TriaxisTM and InfanrixTM), wherein a higher IgG response was induced in children receiving booster vaccine having a higher pertussis antigen dose (InfanrixTM) (Abstract; Table 2). It is to be noted that pertussis toxin amount (Pt) was 2.5 µg in TriaxisTM , while it was 25 µg in InfanrixTM , i.e. almost 10 times or at least 200% higher than the dose used in the primary response (NOTE: this reference is only added in response to Applicant’s arguments). Also stated in the rejection, Siegrist et al teach priming with a pertussis (1-3 µg) and boosting with 20-50 µg, i.e. a higher concentration of pertussis vaccine, indicating that the vaccine still has the same pertussis toxin antigen, with the booster having a higher amount. Siegrist et al therefore, clearly present, that a higher antigen content (of the same antigen) at the time of boosting produces a stronger immune response and antibody titer.
33.		Applicant’s arguments that cross-references in Siegrist (Blum and Huebner) teach different vaccines is considered, however, is not found to be persuasive. Blum and Huebner teach different formulations of vaccine with the pneumococcal antigen, wherein the vaccines can be conjugated or unconjugated, or have different serotypes of the same antigen. Instant claims only require boosting with a higher dose of the same antigen (which apparently can be in any formulation or be any serotype of the antigen). In other words, the claims do not recite boosting with the same formulation. Applicant is reminded that the claims define the subject matter of his invention. The claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  
34.		Since the combined teachings of the references provide sufficient guidance to the invention as claimed, the rejections are maintained.

Conclusion

35.	No claims are allowed. 
36.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
37.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
38.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
39.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	40.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/A. D./
Examiner, Art Unit 1649
8 October 2021
                                                                                                                                                                                                  /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644